ff 1% now pq?oeed that this suknmtlcm be amandedto rcrsb
e0 folltm0t
         "b. The
    uuoti~ sh4311
    thet 0hal.lba
    selary to the
    ti-6n1% tihaBxeautlreWfXear by

    tion by appointmentby tk+ stat%
    Rollxd&¶r VocntfonalEduastlea'
    .. . .
ehouldbe made by the %a&& state Bo%rd for
Fmmtlanal Muu%tian, thsn and in that.event,
wUd ouoh 3l%ml%l al%utlonof the uTat%
YllpurlntenuWLt
              of s'ublirr
                        ~nratru%tlmau-
~tcmtlc%l2~m%k%h#% tb% ICx%autive Offlew
of Said   Beard?or
?kmombla ?hn G. Cm&           i~we 4


       fuada when euahtravel ie neoeseeryin
       tha adminiutmtleziof the tooattoatil.
       magram, end is a~pawd by the State
       Board for Voa6tltn361
                           XduostloXi.F&d-

       reted equally        atmug tb   eovorel -%erv-
       lees;   nnnely   agrlcuiturc,     hcmcmnkinl;,
      ~txadtwand lndustriee,on& disttIbu-
      tiva sduarition.
                     *
        %mrth - (A) I?6daaireyour opinion80 to
   mhrst;her
           or net under th, broth-?kqhes  tiot,Wcmp-
   Deen .Qtorthe @arm %sadkat, orasy Fedeml
   VocationalRehabilitation   Abt, the Boanl Por Vo-
   datioti  Edu)%tionpen use euchmoney sllott6d
   to ths State at Tsr;eS by the Fedeti ao*em%aent
   fkomthc~wi           Dsen Randa topaythle~8alaryto
   s\tahExaouUveOff5.&ixParid
       *(B) ;CoriZdeuahrrplarpbe pcrmittsdurulsr
   the aoaetitutiaaand Lswa at the stuk ox stwrr,
   lnamuohaeths aaiddireetorfo 6lsotheState
   S~rlqteadent tar ~ublLe Inatruatloarw tha
   State or T6.xasl aid
       “(0)    Roraover,     tb ExeautiooDl-
                             sh@d
   re&tarba    all~lrti’a     salary
                             aa awhoM    oanlt.
   be 9romteU txpmllpamong the 6avwal ocrvloed3,
   thetis agrioultum hcmeumkine,tradesaniX
   indu8tr~esand dlatx&tive eduaaticm,as
             a?d deflmd tinder any Fedarel Voea-
   entaatwuted
   tioneland R8hab.UitatSon AaW and
::.:
                                   tim mcunt of rfxnay that




         The Plan0 prepared by tha oovtrel etutrs are cub-
mittt?dto the Offioc at 3luontIonof the ttepzrtaent of the
Saterlarfor ap~pravel.If thay are appcmbd, than the
Wl%e of ~duaatlondilVt6t6 that the mmb$'8 epportiond! to
the v0rLausstatesbs gala. 20 U.S.C.B.~  % 18; Wtatmatmt
af ~OU&H#,"    1027 ?3attlQrl, pslbems, x?L Them3ia nmdll$
 to lmlicatethat thlaFlaa6may mt be MIaslUad,       and WB hclisve
thet they ray be. %e da not #lx&k thut t?&norah%xQw3murat
be approvedby the Fedem.lMiioa af tiu4atIaa but we)do
bel.Ims that ehengtmwith regard to tha sslaedan of the
F&eoutl.ve orrIosr%ad tha p%y&wlt      to him with Ftaeralfunas
of a cralmyam not s&nor a&s&es. Suah nattarn          rro d.iraet-
11 wbfUm&ed   rri~th the adalrd~ratlea    or thsrvOOatl@%l Ode-
oationprourtun    and th$ oxpandltaretri,Pedm8l funds,end
~uteua;;gurepialaabe apprav~ by tha FederelMfios of
             Z.nthe~%~S           unUarooariUanttltm, the Skate
%u,jw&uts;dsnt    muld atl.U k %sootiv, Of'flimrr     but im
.raUd bs mah by virtue alpl&Is&~tion (80,stata ;5qmrin-
ten&r& Md mf by appohatmmnt BJ the State Bocrrd. Bsada
aot b8116va timt this wuld bo a maffIoI6at oheage to re
qulra ~l?bdaa-al ap rwu,l.  lrut tba afaanige w&h raspsot to
the pay&mat of tie salary 18 a tS.imot reversal of pelioy
aad werauldrwzirtt   such apmw6L




         "d. T&v ward tdlrectart$0 used to de&g-
      atee the stats~ofrioiel dirsotl$reapansible
      tt+the state board ror voaatloaaladueatian,
      thouqh the xxeotltiveMfiocr twhe ummll~ $84
Bono~ble   Ran 0. Gmwl, haee 10
Humble   Ban (2.Cneal, page 11
could be oonstmcd to man a r@intmreemSnt to the State
of finanaunt repmaaat.1~~that pomantaE6 of the 5vhioh
the stat+3 otrincr 08 k%outlva    Cfflosr   &wotes   to the
vccotloMl   edUGrltlon ~tmgm.3h     In ether words, if tha
otate offia+r dototeo one-fifth of hie tiae tn t&, voti-
tiailrlsducctionalp.myrm end ha mcalro!~ a ~5,000 an-
z~uslsclarg'frcm the !X;rtats,  than $;i,ccc er wm8i    r-48
cbUi4 be pat% to the C-tat8 as reinbursemnt. It could
3150 he ooncstruetl ta man a pq-rmnt to 'thdof%mr him-
eelf in a%ciitionto h&s aelcry fror5tbc stats. Ai to
which cf thhssetwo uo.mtruot&onsis ta bt placed on
-m&ibursCYl)O.zt,*~we express   no 6~2.don. In this aon-
nectlon WC fim beuling tith Fcdewll statutse ondml.-
lap upon wblch our intsrpmtation would in no wag be
bindin& Af3th% Rp~rcYRl or dl&lpprovrtl       of the v. s,
Cfliaa at Wuaatioa would indincte its fnterpretatlan
upon th salary   feature    of the acoMment, we belieye
thatno *mid expres*aQ 0JIlnlonthamon sn&tht~
part of t&e ruser&~~ent   ehmld ad muat be feft m&Irely
to tbn Fearrml agency. 8% do bold, heuwer, that them
is nothing in the Wnetltutlca or statutes of %xamD whicih
would prevent 8 2\s      ntwlth Faderoilfundatof a ml-
to thm ,.mati6     YE
              t3tipe   ttment   al l!bMutivo  cfriw3rr
        Fourth   tc).   Te anamer thir quckatfan in ttw
affirmative.
          Fifth. se &me anwrcsredtIllaqu%etien in the
bo@   cf the opinion.
          X'ewish to e hm~ics that the rulings of the
IT.2. vtflacscf .*Auca 3 an ult5mately determLineits uwn
condwt under fedeti stat~ed end mgulcrfionsrsleting
to toocrtlcml oducaticm. Fox this manon w+ean@snt that
ell r?aarn4meata 0~ tPrraats  Man be euhmttted to the IL Se
Gffiae oi'~dumtlaa.
                                     very tmlp yours
                                  j&-+?l(>Jgfg~
                                          *glE,,ii&&
                                                 62:qyg-&&